OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum of that court (87 AD2d 1000). We note, in addition, that the arguments now made concerning the “presumption of regularity” of the actions of government officials and the conclusive effect of petitioners’ failure to reply to the Statute of Limitations defense may not be raised for the first time on appeal to this court. Moreover, we find it unnecessary to determine whether a local zoning ordinance may limit the more general provisions of the Town Law stating the standards under which a variance may be granted. The evidence before the board of appeals was insufficient to support the grants of variances under the standards provided in either the Town Law (§ 267, subd 5) or the zoning ordinance.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.